Citation Nr: 0126868	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  01-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for status 
post right knee arthroscopy with removal of part of the 
lateral meniscus with history of torn anterior cruciate 
ligament, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1981 to October 
1984.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO) which denied the benefit 
sought on appeal.

The Board notes that in a previous claim received in October 
1988, the veteran raised the issue of entitlement to service 
connection for a left knee disorder as secondary to his right 
knee disorder.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee disorder is not productive of 
recurrent subluxation or lateral instability nor is it 
productive of ankylosis, dislocation of the semilunar 
cartilage, or impairment of the tibia and fibular.

3.  The veteran's right knee disorder is productive of 
arthritis with crepitus, effusion, and decreased flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-
4.14,4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5258, 5262 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his right knee disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences pain, 
swelling, and decreased strength.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the subsequent statement of the case and 
supplemental statement of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  The 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issue on appeal, 
and concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (2001).

Historically, a December 1987 rating decision established 
service connection for status post right knee arthroscopy 
with removal of part of the lateral meniscus and a history of 
torn anterior cruciate ligament.  A 10 percent disability 
evaluation was assigned.  This disability evaluation was 
continued in a February 1989 rating decision.  In October 
1999, the veteran filed a claim for an increased disability 
evaluation for his right knee.  In June 2000, following a VA 
examination, the RO issued a rating decision continuing the 
10 percent disability evaluation for the veteran's right 
knee.  The veteran submitted a Notice of Disagreement in July 
2000, and the RO issued a statement of the case in February 
2001, and the veteran perfected his appeal in April 2001.  
Following additional development, a supplemental statement of 
the case was issued in July 2001.

The evidence of record consists of VA medical records and a 
VA examination report.  A March 2000 VA medical record 
indicates that the veteran reported a history of right knee 
trauma in 1984, with arthroscopy to remove cartilage.  The 
veteran also reported that he experienced pain and swelling 
on range of motion, and that he used a wrap and Motrin to 
relieve his discomfort.  He also related that his knees gave 
out.  Examination of the right knee revealed moderate 
effusion, decreased range of motion by 10 to 20 degrees, and 
crepitus.  Lachman's test was negative and the ligaments were 
intact.  The impression was degenerative joint disease of the 
knee.  A radiology report dated March 2000 states that x-rays 
revealed ossification in the proximal end of the medial 
collateral ligament, minimal degenerative disease of the 
lateral and patellofemoral joint spaces, and small 
suprapatellar effusion.  

The veteran was afforded a VA examination in May 2000.  The 
veteran reported a history of a right knee injury in 1983 
when he tripped and fell while running, followed by 
arthroscopic surgery for torn ligaments.  He indicated that 
he was self-employed with his spouse managing a day care 
center.  The veteran complained of constant, stabbing pain in 
the right knee, which he rated as a 7 on a scale of 1 to 10 
(and as a 5 on a scale of 1 to 10 when at rest).  The veteran 
also complained that his pain increased with walking one-half 
block or climbing one or two stairs, and that his pain was 
worse at the end of the day.  The veteran related that he had 
stiffness after sitting for 15 to 20 minutes or first thing 
in the morning.  He also stated that his knee was always 
swollen and that there was "fluid on it."  In addition, he 
stated that he experienced fatigability and locking, and that 
his knee was unstable.  The veteran also reported that he 
used topical liniments and self-treated with stretching 
exercises, and that he was issued a brace in March 2000.  The 
veteran denied re-injury.  He described daily discomfort as 
opposed to periodic flare-ups.  He indicated that he was 
independent with activities of daily living, reportedly 
avoided weight bearing other than walking, and reported that 
he was able to mow the lawn using a power mower for 15 to 20 
minutes, and was able to shovel snow.

Physical examination revealed that the veteran's gait was 
antalgic with the veteran holding his right knee stiffly and 
wearing a hinged brace, and that the stiffness eased with 
increased movement.  Without the brace, there was no 
significant deformity of the right knee, and a mildly 
antalgic gait.  Range of motion was from zero (0) to 100 
degrees, without complaints of pain on flexion, although the 
veteran complained of tenderness with pressure on both the 
medial and lateral ligament insertion sites.  There was 
minimal discomfort on the lateral patella with valgus stress, 
and no discomfort on varus stress.  The examiner noted that 
there was minimal effusion on the suprapatellar and no 
complaint of pain with direct pressure on the patella.  There 
was mild clicking with passive range of motion, but no 
crepitus.  Posterior and anterior drawer signs were negative, 
and strength of the right knee on extension was 4 out of 5.  
He complained of significant discomfort with McMurray 
testing.  The examiner also noted that the veteran did not 
describe subluxation and that the veteran refused to take any 
medication for his knee.  In addition, following review of 
the March 2000 x-rays, the examiner stated that there was 
minimal degenerative disease with slight narrowing of the 
lateral joint compartment and small osteophytes of the 
posterosuperior compartment and posteroinferior margin of the 
patella, as well as a small effusion.  He also noted that 
there was probable ossification in the proximal end of the 
medial collateral ligament.  Slight soft tissue fullness 
about the patella consistent with the small effusion was 
noted.  The diagnoses were status-post right knee arthroscopy 
for lateral meniscus and torn ligament, degenerative joint 
disease with limited flexion of the right knee, suprapatellar 
effusion, and chronic knee pain.

A June 2000 orthopedic consultation revealed a negative 
Lachman's test and negative posterior drawer testing.  Varus 
and valgus stress testing was also negative.  There was 
questionable lateral joint line tenderness.  

The veteran was referred for physical therapy.  A June 2000 
treatment note shows that the veteran was seen for physical 
therapy initial evaluation consultation.  At that time, the 
veteran was described as walking without an assistive device.  
Physical examination showed crepitus and popping upon active-
assisted range of motion.  It was noted that the greatest 
difficulty that the veteran had was that he was unable to 
fully squat and could not fully flex the knee.  He was noted 
to run, play basketball and lift weights.  He had full 
extension of the knee and 80 percent flexion of the right 
knee compared to the left knee.  Strength was 5 out of 5 
bilaterally.  It was also noted that the orthopedic 
department had told the veteran to discard the hinged knee 
brace.  

Biodex testing was performed in July 2000 and the veteran was 
instructed to exercise more intensely after planned drainage 
of his knee in August, but in the meantime to continue to 
exercise on his own with an emphasis on aerobic conditioning 
on a bike and workout with weights as tolerated.  He was 
reported to be a "no show" for orthopedic appointment in 
August 2000 and physical therapy appointments in September 
and October 2000.

The veteran's right knee disability was initially rated as 10 
percent disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under that code, a 10 percent disability evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  For the next higher 20 percent disability 
evaluation, there must be moderate knee impairment, with 
recurrent subluxation or lateral instability.  Id.  The most 
recent VA medical reports present evidence of minimal joint 
effusion, early minimal degenerative changes, full extension 
and some decreased flexion, popping or crepitus, and 
complaints of pain.  However, as noted by the RO in the 
February 2001 statement of the case, the medical evidence of 
record does not contain objective evidence of lateral 
instability or recurrent subluxation of the right knee 
despite the veteran's complaints that the knee "gives way."  
The ligaments of the knee have been described as intact.  No 
instability of the knee has been reported by medical 
examiners.  Drawer testing has been reported to be negative.  
Lachman's testing has also been negative.  The veteran 
apparently used a hinged brace at one point, but was 
apparently told to discontinue its use.  The most recent VA 
examiner noted that the veteran's gait was antalgic and he 
held the right knee stiffly, but stiffness eased after the 
veteran walked back and forth in the examination room several 
times.  Muscle strength was reported to be 4/5 in the right 
knee on VA examination, but on later physical therapy 
consultation, was reported to be 5/5, bilaterally.  

Further, it appears from the statement of the case that the 
RO has evaluated the veteran's right knee symptomatology 
under other pertinent criteria such as that which 
contemplates limitation of motion as the Board will consider 
below.  Thus, although he veteran's right knee disability 
initially was evaluated under Diagnostic Code 5257, the 
evidence reflects that he currently does not have subluxation 
of the patella or lateral instability so as to meet the 
criteria for assignment of Diagnostic Code 5257.  Rather, the 
veteran reportedly has subjective complaints of "giving 
way" of the knee, which may be evaluated under Diagnostic 
Code 5258 if these symptoms are due to dislocated semilunar 
cartilage, or under Diagnostic Code 5259 if the veteran 
remains symptomatic after removal of semilunar cartilage.

In this respect, the Board notes that in service, the veteran 
underwent arthroscopic surgery in which part of the lateral 
meniscus was removed.  The VA Rating Schedule provides that 
evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
result in the assignment of a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2001).  The provisions of Diagnostic Code 5258 are 
not for application because there is no evidence of a 
dislocated semilunar cartilage.  Further, the veteran's right 
knee disability is already assigned a 10 percent evaluation 
and consideration of the provisions of Diagnostic Code 5259 
would, thus, not afford him a higher rating.  

The Board also notes that the veteran has been diagnosed as 
having minimal degenerative joint disease of the right knee.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

The General Counsel of VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which contemplates arthritis, and 
Diagnostic Code 5257 which contemplates instability.  The VA 
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257 based upon instability of 
the knee, the veteran may also be entitled to a separate 
rating for arthritis if the veteran has limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or Diagnostic Code 5261 (extension limited to 5 degrees 
or more).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.  The General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Thus, where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 
Diagnostic Code 5003 and vice versa.  

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).

38 C.F.R. § 4.71, Plate II , reflects that normal flexion and 
extension of the knee is from 0 to 140 degrees.

The veteran has been diagnosed as having degenerative joint 
disease with limited flexion and chronic pain.  As 
degenerative joint disease is rated based on limitation of 
motion of the affected joint, the Board has considered 
whether the veteran is entitled to a higher evaluation under 
Diagnostic Codes 5260 and 5261 which, as noted above, 
contemplate limitation of flexion and extension of the knee.  
The Board must also consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 when evaluating the veteran's right knee 
under these codes.  Clearly a higher evaluation under 
Diagnostic Code 5261 is not in order as extension of the knee 
has been reported to be full on repeat examination.  Flexion 
of the right knee has, however, been reported to be 
decreased.  It was reported to be to 100 degrees in May 2000, 
and 80 percent in June 2000.  See 38 C.F.R. § 4.71, Plate II 
(full range of motion for the knees is zero (0) to 140 
degrees).  Based on the objective findings alone, it is clear 
that the veteran does not meet the criteria for even the 
noncompensable rating under Diagnostic Code 5260 which 
requires flexion limited to 60 degrees.  Further, on most 
recent VA examination, the examiner found no evidence of 
complaints of significant pain with flexion.  However, while 
he did not identify any additional functional impairment due 
to the veteran's pain, he obviously found credible the 
veteran's complaints of pain as the diagnosis did include 
that of chronic pain related to the veteran's right knee 
condition.  Thus, when the Board considers the evidence of 
complaints of pain, limitation of flexion, mild to moderate 
effusion, some slightly decreased strength on at least one 
examination, crepitus, some localized tenderness with 
pressure on the medial and lateral ligaments, and x-ray 
evidence of minimal degenerative joint disease and probable 
ossification in the proximal end of the medical collateral 
ligament, the Board finds that the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5260 when functional limitation due to pain or the other 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 are 
considered.  A higher evaluation under that code of 20 
percent would require flexion limited to 30 degrees.  The 
evidence, however, does not suggest flexion of the right knee 
limited to that degree even with consideration of the 
additional factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The Board acknowledges that the veteran has been diagnosed as 
having degenerative joint disease in the right knee.  The 
Board finds that the impairment due to degenerative changes 
in the knee such as in the cartilage and to any arthritis 
that may be present in the veteran's right knee are 
productive of essentially the same manifestations: pain, 
crepitus, and limitation of flexion.  Similarly, these 
factors would be contemplated in a rating under the 
provisions governing the symptomatic removal of the semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Therefore, separate ratings for those manifestations are 
prohibited by 38 C.F.R. § 4.14.

Regarding the criteria for ankylosis of the knee under 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the veteran's right knee.  Ankylosis is the "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  The medical evidence does 
not show that the veteran's right knee joint is stiffened or 
that the veteran has a fixed deformity of the knee.  
Furthermore, there is also no evidence of impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  As such, the Board does not find that an evaluation in 
excess of 10 percent is warranted under Diagnostic Codes 5256 
or 5262.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
knee disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b) (2001).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his right knee disability, standing alone, resulted in a 
marked interference with employment or necessitated frequent 
periods of hospitalization, so as to render impractical the 
application of the regular rating schedule standards.  The 
Board notes that the veteran did not report that he has 
missed work as a result of his right knee disorder.  
Moreover, there is no evidence that the veteran has required 
frequent hospitalization for his right knee since he was 
discharged from service.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 10 percent for a right knee disorder.



ORDER

The claim for an evaluation in excess of 10 percent for a 
right knee disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

